DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 29-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 29 and 35, all prior art fail to teach or suggest, alone or in combination, the recited non-transitory computer-readable medium storing a set of instructions, which when executed by a processor, cause detecting receipt of a call through a browser-based collaboration session of the collaboration environment; determining an availability of one or more participants in the browser-based collaboration session; and automatically assigning the call to the one or more participants based on the availability and a system for managing calls in a collaboration environment, the system comprising a processor; a memory operatively connected to the processor and storing instructions, which when executed by the processor, cause detecting receipt of a call through a browser-based collaboration session of the collaboration environment; determining an availability of one or more participants in the browser-based collaboration session; and automatically assigning the call to the one or more participants based on the availability.  No prior art was found that discloses or teaches the limitations of claims 29 and 35.
Claims 30-34 and 36-41 are dependent upon claims 29 and 35, respectively, therefore, claims 30-34 and 36-41 are allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,659,591.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent no. 10,659,591 recites “A computer-implemented method for managing calls in a collaboration environment, comprising: detecting, by a processor, initiation of a call from a first collaboration session to a second collaboration session; and providing, by the processor, an interface on a device associated with a user, wherein the interface enables the user to instruct the device to handle the call within the second collaboration session of the collaboration environment,” and claim 22 of the present application recites “A computer-implemented method for managing calls in a collaboration environment, comprising: detecting receipt of a call through a browser-based collaboration session of the collaboration environment; determining an availability of one or more participants in the browser-based collaboration session; and automatically assigning the call to the one or more participants based on the availability.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Chavez et al. (US Patent 9,769,319) teach presence aware automated conferencing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486.  The examiner can normally be reached on 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/THJUAN K ADDY/Primary Examiner, Art Unit 2652